Citation Nr: 0513721	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  99-11 755	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for status post-
resection of the right shoulder, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and T. McG., R.N.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1990 to June 1991.

2.  On March 3, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran through her representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2004).  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2004).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  Id.  The veteran, through her 
authorized representative, has withdrawn this appeal, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.


                       
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


